DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11, 13-15, 17 and 19-25 are pending:
		Claims 1-11, 13 and 24-25 are rejected. 
		Claims 14-15, 17 and 19-23 have been withdrawn.
		Claims 24-25 are new. 
Response to Amendments
Amendments filed 08/19/2022 have been entered. Amendments overcome claim objections and §102 rejections previously set forth in non-final Office Action mailed 05/25/2022.
Amendments have necessitated new grounds of rejections under double patenting and §103 rejections. 
Response to Arguments 
Arguments filed 08/19/2022 have been entered. Arguments were fully considered. 
On pages 2-3 of Applicant’s arguments, Applicant argues:
The Office Action equates the blood bag “BP” (Fig. 1 of Sorensen) with the “sheet-flow separation chamber” of the instant claims, although the Sorensen reference is silent with respect to sheet flow. Sorenson teaches a tilting table mechanism (alternatively referred to as a rockable support”), which agitates the cell suspension (see col. 2, 21-27). With each movement of the tilting table/rocker, the direction of fluid movement in the BP of Sorensen will change, making sheet flow impossible. At a minimum, multiple flow directions and flow paths are introduced due to the tilting/rocking of Sorensen, a scenario that does not describe and, indeed, is incompatible with sheet flow as required by the instant claims. Additionally, Sorenson teaches (col. 2, 10-14; col. 4, 11-20) a triangular bar that divides the bag into two halves to create a long flow path between a hose connection 4 and orifice 5, which are located on the same side of the bag. Such a u-shaped flow path would not allow for sheet flow as required by the instant claims. For clarification, claim 1 has been amended to further define sheet flow per the specification as “wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane”. The instant system is designed to spread out the fluid flow in a thin, nearly 2D sheet. Sorenser’s blood bag does not allow for such sheet flow.

Applicant further submits that Sorenson does not disclose every element of claim 13 and requests that the rejection of claim 13 be withdrawn for these additional reasons. For example, Sorenson does not disclose “wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute,” as recited by claim 13. The Office indicates that Sorenson is capable of the claimed flow rate, but does not point to any support for this assertion. Rather, Sorenson notes in the example (col. 4, 36-59) that the separation period for a 600 mL bag is 10 minutes, followed by a discharge of 42 mL/min, this does not approach the claimed flow rate. The instantly claimed device relies on sheet flow, which provides continuous separation without a specific separation period. This cannot be accomplished using Sorenson’s blood bag.

	This argument is moot because amendments have necessitated new grounds of rejections.
On pages 3-4 of Applicant’s arguments, Applicant argues:
Applicant respectfully requests that the rejection of independent claim 1 be withdrawn because Cheng does not disclose every element of claim 1. For example, Cheng does not disclose “sheet flow,” as recited by claim 1.
Instead, at [0215] Cheng teaches applied forces such as pumping ([0227]) to move the fluid through the chamber or directing the flow through chambers using TW-DEP ([0234-235)). 

For example, Cheng teaches:
.. fluid flow (including mass flow through the application of mechanical
force, such as by a syringe pump or peristaltic pump, or convection forces)... by application of physical forces such as, but not limited to, electrophoretic forces, dielectrophoretic forces (including conventional and_ traveling wave dielectrophoretic forces) or electromagnetic forces. Especially preferred methods for translocation of a sample component from one area of a chip to another area of a chip, or from one chip to another chip of a system are traveling wave dielectrophoresis and traveling wave magnetophoresis.

The device of Cheng requires waiting periods for lysing or isolation before any separation ([0248], [0250]), showing that Cheng does not allow for “magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening” nor “wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane” as claimed herein.
Claim 13 depends from claim 1, and Applicant submits that claim 13 is distinguishable over Cheng for at least the reasons discussed above with regard to claim 1. Applicant further submits that Cheng does not disclose every element of claim 1 and request that the rejection of claim 13 be withdrawn for these additional reasons. For example, Cheng does not disclose “wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute,” as recited by claim 13. The Office Action argues that the flow rate is a manner of operating. However, Applicant disagrees. At [0247], Cheng teaches a flow rate of 0.5 mL/hour and 2 mL/hour, whereas the claimed invention is capable of a flow rate of 0.01 to 10 L/min, which is magnitudes higher than Cheng. The device of Cheng is incapable of handling a flow rate according to the present device.

	This argument is moot because amendments have necessitated new grounds of rejections.
On pages 4-5 of Applicant’s arguments, Applicant argues:
The Office Action relies on Figures 5a-5b of Dolan to allegedly teach the instantly claimed elements of sheet flow across the chamber from the entrance opening to the exit opened. Dolan (col. 12, lines 8-14) describes the device in Figures 5a-5b as follows:

The wall member 14 covers a portion of the recess formed in carrier member 12 to provide orifices 16a and 16b at opposed longitudinal ends of the chamber 11. The exposed recessed portions 18a and 18b of the carrier member 12 provide receptacles into which a drop of test fluid may be placed for analysis.

Such a fluid may then flow into the chamber 11.

Orifices 16a and 16b are undefined, however, the fluid is placed in recessed portions 18a and 18b a drop at a time, indicating that these are not the presently claimed entrance and exits to accommodate large volumes of sheet flow. Dropwise application of the fluid is not compatible with sheet flow. Therefore, sheet flow as claimed herein is not possible with the device described by Dolan.

Further, Dolan describes a chamber having ferromagnetic lines that is subsequently placed in a magnetic field. The present invention claims describe a sheet-flow separation chamber disposed on a magnetic array. Ferromagnetic lines lithographically etched in the chamber as described by Dolan are not needed in the present invention.

Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 102(X) of claim 1 and claims 2-4 and 13, which depend therefrom, be withdrawn.

	This argument is moot because amendments have necessitated new grounds of rejections.
On page 5 of Applicant’s arguments, Applicant argues:
In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, each and every element of a claim must be described or suggested by the prior art or obvious in view of the prior art. See In re Fine, 837 F.2d 1071, 1073-1074 (Fed. Cir. 1988); Ex Parte Wada and Murphy, Appeal 2007-3733 (BPAI 2008); See also, KSR Int! v. Teleflex, Inc., 550 U.S. 398, 411 (2007) (claim deemed obvious to one of ordinary skill where all claim elements were disclosed in the cited prior art references). In addition, “[rjejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR Intl, 550 U.S. at 418 (quoting /n re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).

Claims 6 and 8 depend from claim 1, and Applicant submits that claims 6 and 8 are distinguishable over Sorenson for at least the reasons discussed above with regard to the 102 rejections against claim 1. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 103(a) of claims 6 and 8 be withdrawn for at least the reasons cited above with regard to claim 1.

	This argument is moot because amendments have necessitated new grounds of rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13  of copending Application No. 16/094050 (reference application) in view of Dolan et al. (USP 5,985,153).
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘050 claim 1 provides a separation device including a sheet flow separation chamber and a magnetic array, the chamber disposed with a bottom surface adjacent the magnetic array (i.e. on top of the magnetic array); the chamber including entrance and exit openings.
‘050 claims do not recite wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane
In a related field of endeavor, In example 3 of Dolan, Dolan teaches wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane (“[a” separation vessel was provided with a chamber having dimensions of 0.1 mmx5mmx20mm”, see C16/L15-25; wherein the dimension perpendicular (i.e. height) to the plane is 0.1 mm and dimensions (i.e. width and length) in the plane are 5mm and 20 mm, respectively, each dimension is at least 3x 0.1 mm therefore the limitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of the separation chamber of the copending claims by adjusting the dimensions to provide a chamber having dimensions of 0.1 mmx5mmx20mm as disclosed in Example 3 of Dolan because the size (and/or dimension) of the device provides a desirable chamber volume (Dolan, see C16/L15-25). As the writing of this Office Action, no criticality has been presented for “dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane”. The change in form or shape, without any new or unexpected results, is an obvious engineering design and within the level of skill of o. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
Regarding claims 2-3, ‘050 claim 1 and Dolan further provides high gradient field lines to result in strong separation forces. With respect to intersection of the field lines, either inherently and/or obviously such intersection occurs in the field lines of a magnetic array. Further evidence to this effect may be found for instance with the checkerboard arrangement of ‘050 claims 7-8.
Regarding claim 4, ‘050 claim 4 and Dolan provides wedge magnets with flow perpendicular thereto.
Regarding claim 5, ‘050 claim 5 and Dolan teaches the claim and presents identical subject matter.
Regarding claim 6, ‘050 claim 6 and Dolan provides 1-100 magnets in the array with lengths of 1cm - 1.5m.
Regarding claims 7-8, ‘050 claims 7-8 and Dolan teaches the claim and presents identical subject matter.
Regarding claims 9-10, ‘050 claims 9-10 and Dolan teaches the claims and provide the particular rare earth magnet alloys.
Regarding claim 11, ‘050 claims 11-12 and Dolan teaches the use of electromagnets including coil loops and solenoids.
Regarding claim 13, ‘050 claim 13 and Dolan teaches renders obvious the claim by providing the particular flor rate as an overlapping range.
Regarding claim 24, ‘050 claim 1 and Dolan renders obvious because the sheet-flow separation chamber disposed under the magnetic array is a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding claim 25, ‘050 claim 1 and Dolan renders obvious because the sheet-flow separation chamber disposed on a side of the magnet array is a rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of “the magnetic checkerboard array” lacks proper antecedent basis. Basis is found in claim 7, not claim 5. Consider rephrasing “the magnetic checkerboard array” to – a magnetic checkerboard array –. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (USP 4,910,148) in view of Wang (USPN 5,795,470).
	Regarding claim 1, Sorensen et al. discloses in at least figure 1, a separation device (title/abstract), comprising: 
a magnetic array (MP), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed on top of the magnetic array, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (chamber, BP with entrance/exit ports 4, 5, 6 disposed on top of magnetic array MP).
Sorensen does not teach wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane.
In a related field of endeavor, Wang teaches a magnetic separation apparatus (see ABS) wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane ("[t]he dimensions of the rectangular portion of the plenum are preferably 1.2 inches wide, 2.8 inches long, and 0.25 inches deep"; see C20/L15-20; wherein the dimension perpendicular (i.e. depth) to the plane is 0.25 inches and wherein the dimensions (i.e. length and width) in the plane are 2.8 inches and 1.2 inches, respectively, each dimension is at least 3x 0.25 inches therefore the limitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the separation chamber (BP) of Sorensen by adjusting said size to have dimensions of 1.2 inches wide, 2.8 inches long, and 0.25 inches deep as disclosed by Wang because said size and/or dimension provides a desired volume for separation and the BP of Sorensen is open to any size and/or dimension. As the writing of this Office Action, no criticality has been presented for “dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane”. The change in form or shape, without any new or unexpected results, is an obvious engineering design and within the level of skill of o. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
Regarding claims 2-3, Sorensen and Wang further provides wherein the magnetic array is configured to generate multiple, intersecting, high gradient field lines that result in strong separation forces applied to the magnetic particles (Sorensen, C3/L1-35; note configuration of magnets at least in figure 1; the field lines necessarily overlap, i.e. intersect from each magnet).
Regarding claim 5, Sorensen and Wang further provides wherein the magnetic array is a magnetic block array comprising a plurality of block magnets, wherein the flow direction of the fluid is perpendicular the length of each block magnet (see Sorensen in figure 1, flow is parallel to the horizontal plane in this configuration; accordingly it is perpendicular to a length of the overall magnet array, thus the length of the blocks).
Regarding claim 6, Sorensen and Wang further provides wherein the magnetic array comprises 1 to 100 magnets (Sorensen, note e.g. figure 1 illustrating approximately 40 magnets). Sorensen does not expressly describe the length of the magnets to be about 1 cm to 1.5 m. Sorensen does provide adaptability of the device based on fluid vessel/chamber treated (Sorensen, C1/L60-66, C3/L55-62). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have chosen magnets sized from 1.0cm to 1.5m for the purpose of choosing the optimal magnet size for easy adaptability of the device while providing suitable magnetic strength for the application. The particular size of the magnets is not established as providing an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 7, Sorensen and Wang further provides wherein the magnetic array is a magnetic checkerboard array comprising a plurality of block magnets (Sorensen, see magnets in figure 1; note claims do not require ‘square’ or equal length side blocks).
Regarding claim 8, Sorensen and Wang further provides wherein the magnetic checkerboard array is a magnetic block array comprises 4 to 10000 checkerboard areas (Sorensen, e.g. magnets) (Sorensen, note e.g. figure 1 illustrating approximately 40 magnets). Sorensen does not expressly describe the length of the magnets to be about 2 mm to 10 cm. Sorensen does provide adaptability of the device based on fluid vessel/chamber treated (Sorensen, C1/L60-66, C3/L55-62). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have chosen magnets sized from 2.0.m to 10cm for the purpose of choosing the optimal magnet size for easy adaptability of the device while providing suitable magnetic strength for the application. The particular size of the magnets is not established as providing an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claims 9-10, Sorensen and Wang further provides magnets of the magnetic array of samarium-cobalt (Sorensen, see C3/L10-15).
Regarding claim 13, Sorensen and Wang provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 0.01 to 10 liters per minute”, the device of Modified Sorenson is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2002/0076825) in view of Dolan et al. (USP 5,985,153).
Regarding claims 1 and 11, Cheng et al. discloses in at least figures 1e, 2a, a separation device (title/abstract), comprising: 
a magnetic array (magnetic layer in figure 1e with plurality of electromagnetic units, note description of units at [0089]), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed on top of the magnetic array, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (see chamber in figure 2a with inlet on left, outlet on right; clearly disposed on top of the magnetic array).
Cheng does not teach wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane.
In a related field of endeavor, In example 3 of Dolan, Dolan teaches wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane (“[a” separation vessel was provided with a chamber having dimensions of 0.1 mmx5mmx20mm”, see C16/L15-25; wherein the dimension perpendicular (i.e. height) to the plane is 0.1 mm and dimensions (i.e. width and length) in the plane are 5mm and 20 mm, respectively, each dimension is at least 3x 0.1 mm therefore the limitation is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of the separation chamber (chamber in fig. 2a) of Cheng by adjusting the dimensions to provide a chamber having dimensions of 0.1 mmx5mmx20mm as disclosed in Example 3 of Dolan because the size (and/or dimension) of the device provides a desirable chamber volume (Dolan, see C16/L15-25) and the chamber of Cheng is open to any size (Cheng, see ¶147). As the writing of this Office Action, no criticality has been presented for “dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane”. The change in form or shape, without any new or unexpected results, is an obvious engineering design and within the level of skill of o. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
Regarding claim 13, Cheng and Dolan provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 0.01 to 10 liters per minute”, the device of Modified Cheng is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.

Claims 1-4, 13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (USP 5,985,153).
Regarding claims 1 and 4, Dolan et al. discloses in at least figures 5a-b, 8, a separation device (title/abstract), comprising: 
a magnetic array (magnets 23/24) comprising a plurality of wedge magnets (see tapered magnets 23/24), and 
a sheet-flow separation chamber having one or more entrance openings and one or more exit openings, wherein the sheet-flow separation chamber is disposed under the magnetic array or on a side of the magnet array, or a combination thereof, wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber from the entrance opening to the exit opening (chamber 10, openings 16a/b); 
wherein a length of the magnets is perpendicular to the flow direction of the system (e.g. length of the magnets into the page).
In example 3 of Dolan, Dolan further discloses wherein dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane (“[a” separation vessel was provided with a chamber having dimensions of 0.1 mmx5mmx20mm”, see C16/L15-25; wherein the dimension perpendicular (i.e. height) to the plane is 0.1 mm and dimensions (i.e. width and length) in the plane are 5mm and 20 mm, respectively, each dimension is at least 3x 0.1 mm therefore the limitation is met).
Dolan does not disclose all the embodiments in a single embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of the separation chamber (vessel in Figs. 5a-b and 8) of Dolan by adjusting the dimensions to provide a chamber having dimensions of 0.1 mmx5mmx20mm as disclosed in Example 3 of Dolan because the size (and/or dimension) of the device provides a desirable chamber volume (Dolan, see C16/L15-25). As the writing of this Office Action, no criticality has been presented for “dimensions of the fluid flow in plane are at least three times the dimension perpendicular to the plane”. The change in form or shape, without any new or unexpected results, is an obvious engineering design and within the level of skill of o. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
Regarding claims 2-3, Dolan further provides intersecting high gradient lines (see figure 8, magnetic field lines).
Regarding claim 13, Dolan provides the device as claimed. With respect to the limitation “wherein flow of the fluid in the sheet-flow separation chamber is about 0.01 to 10 liters per minute”, the device of Modified Dolan is capable of operating under that flow condition. The manner of operating the device does not differentiate apparatus claim from the prior art. Note also MPEP 2114 II.
Regarding claim 24, Dolan further provides the sheet-flow separation chamber is disposed under the magnetic array (see Fig. 8).
Regarding claim 25, Dolan provides the device as claimed. separation device of claim 1, wherein the sheet-flow separation chamber is disposed on a side of the magnet array (see Fig. 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778